Order entered December 19, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00354-CV

                       PAMELLA JOINER, Appellant

                                        V.

                 THE WEITZMAN GROUP, INC., Appellee

              On Appeal from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-19-16489

                                  ORDER

      Before the Court is appellant’s December 16, 2022 unopposed third motion

for an extension of time to file her opening brief. We GRANT the motion and

extend the time to December 23, 2022.


                                             /s/   KEN MOLBERG
                                                   JUSTICE